United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
R.S., Appellant
and
NUCLEAR REGULATORY COMMISSION,
Rockville, MD, Employer
____________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1870
Issued: May 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal from the January 8, 2010 merit decision
of the Office of Workers’ Compensation Programs which granted him a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he has more than eight percent impairment
of the right arm, five percent impairment of the left arm and three percent impairment of the left
leg.
HISTORY
On January 22, 2001 appellant, then a 55-year-old nuclear engineer, filed a traumatic
injury claim alleging that on January 3, 2001 he injured his neck, shoulder and low back when he
1

5 U.S.C. §§ 8101-8193.

fell out of his chair at work. He stopped work on January 5, 2001 and was granted disability
retirement in November 2002. The Office accepted a cervical strain, displacement of a cervical
intervertebral disc without myelopathy, spinal stenosis of the cervical region, intervertebral disc
disorder with myelopathy and left thoracic outlet syndrome.2
A magnetic resonance imaging (MRI) scan of the lumbar spine dated April 29, 1999
revealed a herniated disc at L3-4 impressing upon the left L3 nerve root, a central herniated disc
at L4-5 impressing upon the thecal sac and a right paracentral herniated disc at L5-S1 impressing
upon the right thecal sac at the right S1 nerve root. A January 18, 2001 cervical spine MRI scan
that showed central canal spinal stenosis due to bulging disc at C5-6 with flattening of the spinal
cord, moderated central canal and bilateral neural foraminal stenosis at C6-7 with flattening of
the spinal cord secondary to bulging disc and mild central canal spinal stenosis at C3-4 and C4-5
secondary to bulging disc. A June 18, 2001 electromyogram (EMG) revealed no abnormalities
while a July 9, 2002 EMG showed findings suggestive of right carpal tunnel syndrome but no
evidence of radiculopathy. An MRI scan of the cervical spine on December 9, 2002, revealed
multilevel cervical spondylosis worse at C5-6 with posterior osteophyte formation with changes
to a lesser degree at C6-7 and C3-4.
On November 19, 2002 appellant filed a claim for a schedule award. On May 12, 2003
the Office requested that appellant’s treating physician provide an impairment evaluation in
accordance with the fifth edition of the of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).3
In a July 17, 2003 report, Dr. Elizabeth M. Kilgore, a Board-certified physiatrist, advised
that appellant sustained a 29 percent permanent impairment of the cervical spine in accordance
with the A.M.A., Guides. Dr. Kilgore reviewed his history and diagnosed cervical spinal
stenosis with multilevel degenerative disc disease, lumbar radiculopathy, multilevel disc
herniations, thoracic outlet syndrome of the left upper extremity, chronic pain syndrome and
obesity. She noted an intact neurological examination, normal motor examination of the right
upper extremity, mild giveaway weakness of the left shoulder muscles with pain, intact sensory
examination in the upper extremities and decreased grip strength in the left hand. Dr. Kilgore
noted limited cervical range of motion, tenderness over the cervical paraspinals, normal reflexes
in the upper and lower extremities and sensory deficit in the left lateral leg in the dermatomal
distribution to pinprick. She opined that pain-related impairment was more accurately reflected
the extent of appellant’s impairment than the conventional impairment rating of either the upper
or lower extremities or the spine diagnosis-related estimate method.4 Appellant fit the pain
criteria under 18.3d of the A.M.A., Guides and his total pain-related impairment score was 69
under Table 18-6, page 584 of the A.M.A., Guides. She noted that all four limbs were involved
which impacted the severity of the pain rating. Dr. Kilgore opined that appellant had a 15
percent impairment of the cervical spine, 13 percent impairment of the lumbar spine and 3
2

Appellant filed a separate claim for a work injury which occurred on September 15, 1996 and was accepted by
the Office for aggravation of intervertebral disc, Claim No. xxxxxx045. This claim was consolidated with the
current claim before the Board.
3

A.M.A., Guides (5th ed. 2001).

4

Id. at 574, Figure 18-1.

2

percent impairment for pain for 29 percent impairment rating. She noted that appellant had
reached maximum medical improvement.
In a November 15, 2004 report, an Office medical adviser determined appellant’s
impairment in accordance with the A.M.A., Guides. He noted that the January 18, 2001 MRI
scan which revealed a centrally herniated disc at C5-6 and a right-sided disc herniation at C6-7
and a 1999 MRI scan which revealed pathology at L2-3 with nerve root impingement at L3. The
medical adviser noted that appellant had three percent impairment for Grade 3 sensory deficit or
pain in the L3 nerve root in the left lower extremity.5 With regard to the arms, he noted that
appellant had an impairment rating due to a central disc herniation at C5-6. Appellant had five
percent impairment for Grade 3 sensory deficit or loss in the C6 nerve root in the left arm.6 The
medical adviser noted that the C5-6 disc herniation was centrally located and the right arm was
also affected. Appellant had five percent impairment for Grade 3 sensory deficit or loss in the
C6 nerve root in the right arm.7 The medical adviser further noted that appellant had a rightsided disc at C6-7 causing unilateral impairment at the C7 nerve root on the right. He noted that
appellant had three percent impairment for Grade 3 sensory deficit or loss in the C7 nerve root in
the right arm.8 The medical adviser concluded that appellant had eight percent impairment of the
right arm, five percent impairment of the left arm and three percent impairment for the left leg
under the A.M.A., Guides.
In a decision dated December 29, 2004, the Office granted appellant schedule awards for
eight percent impairment of the right arm and five percent impairment of the left arm. The
period of the schedule award was from November 15, 2004 to August 25, 2005.
On January 29, 2005 appellant asserted that he had greater impairment than that which
was granted by the Office. He contended that the Office medical adviser improperly denied
pain-related impairment as set forth by Dr. Kilgore without explanation.
On May 12, 2005 the Office requested clarification from the Office medical adviser. In a
May 17, 2005 statement, the medical adviser noted that Dr. Kilgore’s impairment rating was not
appropriate because she rated impairment of the spine and not of the extremities. He advised
that Dr. Kilgore’s ratings of the cervical and lumbar spine were not acceptable.
In a July 8, 2005 letter, the Office requested that Dr. Kilgore clarify her impairment
rating. In a July 28, 2005 report, Dr. Kilgore noted that appellant had reached maximum medical
improvement at the time of her evaluation. She stated that the rating she provided related more
to pain impairment and allowed inclusion of the extremities.
In an August 12, 2005 decision, the Office denied modification of the December 29, 2004
decision.
5

Id. at 424, Table 15-15, Table 15-18.

6

Id. at 424, Table 15-15, Table 15-17.

7

Id. at 424, Table 15-15, Table 15-17.

8

Id.

3

On November 1, 2005 appellant appealed to the Board. In a November 29, 2006 order,
the Board remanded the case for reconstruction of the record and proper assemblage.9
On February 27, 2007 the Office requested that the Office medical adviser address
whether appellant had three percent impairment for pain as set forth in Dr. Kilgore’s July 13,
2003 report. On April 6, 2007 the Office medical adviser stated that Dr. Kilgore used Chapter 18
of the A.M.A., Guides for pain-related impairment totaling 29 percent and based this
determination on a finding of severe pain involving four limbs and thoracic outlet syndrome. He
noted that appellant’s condition was not accepted for all four limbs. The medical adviser opined
that Dr. Kilgore based her rating on pain-related impairment which did not relate to appellant’s
accepted conditions.
In a decision dated April 27, 2007, the Office denied modification of the
December 29, 2004 decision.
In a decision dated June 7, 2007, the Office granted appellant a schedule award for three
percent permanent impairment to the left leg. The period of the schedule award was from
November 15, 2004 to January 14, 2005. On May 9, 2008 appellant requested reconsideration.
Appellant requested reconsideration and submitted an August 5, 2005 report from
Dr. Dennis Kleban, a Board-certified otolaryngologist, who treated him for allergies.
On August 18, 2008 appellant appealed to the Board. In a September 16, 2009 order, the
Board remanded the case to the Office to issue an appropriate decision consistent with its
procedures and Board precedent.10
In a January 8, 2010 decision, the Office denied modification of its prior schedule award
decisions, finding that the medical evidence did not support greater impairment.
LEGAL PRECEDENT
The schedule award provision of the Act11 and its implementing regulations12 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, the Act does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

9

Docket No. 06-184 (issued November 2, 2005).

10

Docket No. 08-2372 (issued September 16, 2009).

11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404 (1999).

4

appropriate standard for evaluating schedule losses. For decisions after February 1, 2001, the
fifth edition of the A.M.A., Guides is used to calculate schedule awards.13
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.14 Neither the Act nor the implementing
regulations provide for the payment of a schedule award for the permanent loss of use of the
back, spine or the body as a whole. A claimant is not entitled to such a schedule award.15 The
Board notes that section 8109(19) specifically excludes the back from the definition of “organ.”16
However, a claimant may be entitled to a schedule award for permanent impairment to an upper
or lower extremity even though the cause of the impairment originates in the back or spine.17
ANALYSIS
On appeal, appellant contends that he has greater impairment than what was granted by
the Office. The Office granted schedule awards for eight percent impairment of the right arm,
five percent impairment of the left arm and three percent impairment for the left leg.
In support of his claim, appellant submitted reports from Dr. Kilgore dated July 17, 2003
and July 28, 2005. The Board notes that Dr. Kilgore did not address permanent impairment of
the upper or lower extremities in accordance with the A.M.A., Guides. Dr. Kilgore rated
appellant’s impairment in terms of the back or spine. As noted, the Act does not allow for a
schedule award based on impairment to the back or spine. Although Dr. Kilgore noted that her
pain-related spine impairment rating allowed for inclusion of the extremities, she did not explain
how she rated any impairment to the extremities pursuant to the A.M.A., Guides. She also rated
impairment based on pain under Chapter 18 of the A.M.A., Guides.18 The Board has held that
physicians should not use Chapter 18 to rate pain-related impairments for any condition that can
be adequately rated on the basis of the body and organ impairment systems given in other
chapters of the A.M.A., Guides.19 Dr. Kilgore did not explain why appellant’s pain could only
be rated under Chapter 18 instead of under provisions in the A.M.A., Guides pertaining to the
upper and lower extremities. As Dr. Kilgore did not properly use the A.M.A., Guides to rate
appellant’s impairment, her opinion is of diminished probative value.20
13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
As of May 1, 2009, the sixth edition will be used. FECA Bulletin No. 09-03 (issued March 15, 2009).
14

Thomas J. Engelhart, 50 ECAB 319 (1999).

15

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

16

5 U.S.C. § 8109(c).

17

Thomas J. Engelhart, supra note 14.

18

A.M.A., Guides 574, Figure 18-1.

19

See Frantz Ghassan, 57 ECAB 349 (2006); Linda Beale, 57 ECAB 429 (2006).

20

See Richard A. Neidert, 57 ECAB 474 (2006) (an attending physician’s report is of little probative value where
the A.M.A., Guides are not properly followed).

5

The Office medical adviser reviewed Dr. Kilgore’s findings to rate impairment to
appellant’s upper and lower extremities. The medical adviser calculated that appellant had three
percent impairment of the left leg for sensory deficit or pain in the distribution of the L3 nerve
root, under Table 15-15 and Table 15-18 of the A.M.A., Guides.21 He advised that, for sensory
deficit or pain, appellant would be classified as Grade 3, for a 60 percent grade for sensory
deficit or pain,22 in the distribution of L3 nerve root.23 The A.M.A., Guides provides that the
maximum allowed for total impairment of the L3 nerve root is five percent. The Board notes
that when the maximum for the L3 nerve root, 5 percent is multiplied by the 60 percent allowed
for a Grade 3 sensory deficit, this yields 3 percent impairment for sensory loss.24 With regard to
the upper extremities, the medical adviser calculated a five percent impairment of the left and
right upper extremities for sensory deficit or pain in the distribution of the C6 nerve root, under
Table 15-15 and Table 15-17 of the A.M.A., Guides.25 He advised that, for sensory deficit or
pain, appellant would be classified as Grade 3, for a 60 percent grade for sensory deficit or
pain,26 in the distribution of C6 nerve root.27 The A.M.A., Guides provides that the maximum
allowed for total impairment of the C6 nerve root is eight percent. The Board notes that, when
the maximum for the C6 nerve root, 8 percent, is multiplied by the 60 percent allowed for a
Grade 3 sensory deficit, this yields 4.8 percent impairment rounded up to 5 percent for sensory
loss.28 The medical adviser further noted that appellant had a right-sided disc herniation at C7
resulting in unilateral impairment of the C7 nerve root on the right side for which appellant
would be entitled to an impairment rating. He found three percent impairment of the right arm
for sensory deficit or pain in the distribution of the C7 nerve root, under Table 15-15 and Table
15-17 of the A.M.A., Guides.29 The medical adviser advised that, for sensory deficit or pain,
appellant would be classified as Grade 3, for a 60 percent sensory deficit or pain,30 in the C7
nerve root distribution.31 The A.M.A., Guides provides that the maximum allowed for total
impairment of the C7 nerve root is five percent. When the maximum for the C7 nerve root, 5
percent, is multiplied by the 60 percent allowed for a Grade 3 sensory deficit, this yields 3
percent impairment for sensory loss.32
21

A.M.A., Guides 424, Figure 15-15, Figure 15-18.

22

Id. at 424, Figure 15-15.

23

Id. at 424, Figure 15-18.

24

Id.

25

Id. at 424, Figure 15-15, Figure 15-17.

26

Id. at 424, Figure 15-15.

27

Id. at 424, Figure 15-17.

28

Id.

29

Id.

30

Id. at 424, Figure 15-15.

31

Id. at 424, Figure 15-17.

32

Id.

6

Appellant submitted no other medical evidence which conforms to the A.M.A., Guides
and which supports a greater impairment than that which was granted by the Office.
CONCLUSION
The Board finds that appellant has no more than eight percent impairment of the right
upper extremity, five percent impairment of the left upper extremity and three percent
impairment for the left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

